—Appeal from a decision of the Workers’ Compensation Board, filed February 3, 1977, as amended by a decision filed October 7, 1977, which disallowed a claim for benefits. On June 16, 1971, claimant filed a claim for compensation for injuries he allegedly sustained on August 2, 1968, while driving his cab. Section 28 of the Workers’ Compensation Law provides, with exceptions not pertinent here, that a claim for compensation must be filed within two years of the date of the accident. In its amended decision, the board stated: "the Board finds, based upon the credible evidence, and the fact that carrier had raised the issue of filing at the September 17, 1971 hearing, that claimant failed to timely file his claim”. The board’s decision is supported by substantial evidence. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.